UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 6, 2009 ALCANTARA BRANDS CORPORATION (Exact name of registrant as specified in its charter) Nevada 333-149804 26-2137574 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3753 Howard Hughes Parkway, Suite 200 Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (702) 425-5758 Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690
